Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 1 of 16 PageID #:6




               EXHIBIT A
 Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 2 of 16 PageID #:7

                                                                          Service of Process
                                                                          Transmittal
                                                                          03/26/2020
                                                                          CT Log Number 537459504
TO:      Stephanie Schaeffer
         Paychex, Inc.
         911 Panorama Trl S
         Rochester, NY 14625-2396

RE:      Process Served in Illinois

FOR:     Paychex of New York LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                    Arturo Bedolla, etc,. Pltf. vs. Paychex of New York LLC
DOCUMENT(S) SERVED:                 -
COURT/AGENCY:                       None Specified
                                    Case # 2020CH01535
ON WHOM PROCESS WAS SERVED:         C T Corporation System, Chicago, IL
DATE AND HOUR OF SERVICE:           By Process Server on 03/26/2020 at 13:29
JURISDICTION SERVED :               Illinois
APPEARANCE OR ANSWER DUE:           None Specified
ATTORNEY(S) / SENDER(S):            None Specified
ACTION ITEMS:                       CT has retained the current log, Retain Date: 03/28/2020, Expected Purge Date:
                                    04/02/2020

                                    Image SOP

                                    Email Notification, Stephanie Schaeffer slschaefer@Paychex.com

                                    Email Notification, Dana Bolia dbolia@paychex.com

                                    Email Notification, Denise Mackowiak DMackowiak@paychex.com

SIGNED:                             C T Corporation System
ADDRESS:                            1209 N Orange St
                                    Wilmington, DE 19801-1120
For Questions:                      866-401-8252
                                    EastTeam2@wolterskluwer.com




                                                                          Page 1 of 1 / AG
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
            Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 3 of 16 PageID #:8




                              PROCESS SERVER DELIVERY DETAILS




Date:                           Thu, Mar 26, 2020

Server Name:                    Sheriff Drop

Location:                       Chicago, IL-CHI




Entity Served                   PAYCHEX OF NEW YORK LLC

Agent Name                      C T CORPORATION SYSTEM

Case Number                     2020CH01535

Jurisdiction                    IL-CHI
 Return D^te: No return Case:
                          date1:20-cv-02526
                               scheduled     Document #:             1-1 Filed: 04/24/20 Page 4 of 16 PageID #:9
 Hearii
 Court
 Locati8i?2ftistFli<?t|                  2221 - Not Served                                                   FILED
      23Za>elS@ocs#0^ Mail         2321 - Served By Mail                                                     3/19/2020 3:07 PM
                                                                                                             DOROTHY BROWN
      2420 - Served By Publication 2421 - Served By Publication                                              CIRCUIT CLERK
      Sununons - Alias Summons                                                           (06/28/18) CCG 0001 COOK COUNTY, IL
                                                                                                             2020CH01535
                    IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                                                       8918137
3>
      TVrturo Bedolla, individually and for a Class
:
                                                     (Name aU parties)        Case No.     2020-CH-01535
                                       V.
3                                                                              c/o CT Corporation System
3     Paychex of New York LLC                                                  208 S. LaSalle St., Suite 814
5
5                                                                              Chicago, IL 60604
J
c                                                0 SUMMONS               □ ALIAS SUMMONS
3
3
J
      To each Defendant:

      YOU vUlE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or otherwise
      file your appearance and pay the required fee within thirty (30) days after service of this Summons, not counting the day of service.
      To file your answer or appearance you need access to the internet. Please visit www.cookcotmtvclerkofcourt.ory to initiate this process.
      Kiosks with internet access are available at all Clerk’s Office locations. Please refer to the last page of this document for location
      information.
      If you fail to do so, a judgment by default may be entered against you for the relief requested in the complaint.
      To the Officer:
      This Summons must be returned by the officer or other person to whom it was given for service, with endorsement of service and fees,
      if any, immediately after service. If service caimot be made, this Summons shall be returned so endorsed. This Summons may not be
      served later than thirty (30) days after its date.

      E-filing is now mandatory for documents in civil cases with limited exemptions. To e-fQe, you must first create an account
      with an e-filing service provider. Visit https://efile.illinoiscourts.gov/service-providers.htm to leam more and to select a
      service provider. If you need additional help or have trouble e-filing, visit http://www.ilUnoiscoutts.gov/FAQ/gethelp.asp.


                                                                             Witness:

                                                                               3/19/2020 3:07 PM DOROTHY BROWN

      Atty. No.: 56618                                                                  DOROT                     [, Clerk of Court
      Atty Name: Timothy P. Kingsbury
                                                                             Date of Service:!-‘I              ?^1
      Atty. for:. _Plaintiff
                                                                             (To be inserted                      PY       '^th Defendant
      Address: 55 W. Wacker Dr., 9th FI.                                     or other person):
      City: Chicago                                        State:    ^
      Zip: 60601
      Telephone: (312)-893-7002
      Primary Email: tkingsbury@mcgpc.com
      Secondary Email: aheldut@mcgpc.com
      Tertiary Email: _
           Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois                         cookcountyclerkofcourt.org
                                                                      Page 1 of 2
               Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 5 of 16 PageID #:10


               CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

     O   Richard J Daley Center                             O      Domestic Relations Division
         50 W Washington                                           Richard J Daley Center
J
5>       Chicago, IL 60602                                         50 W Washington, Rm 802
     O   District 2 - Skokie                                       Chicago, IL 60602
E        5600 Old Orchard Rd                                       Hours: 8:30 am - 4:30 pm
         Skokie, IL 60077                                   o      Civil Appeals
i
     O   District 3 - Rolling Meadows                              Richard) Daley Center
4

         2121 Euclid                                               50 W Washington, Rm 801
0

5        Rolling Meadows, IL 60008                                 Chicago, IL 60602
                                                                   Hours: 8:30 am - 4:30 pm
C    o   District 4 - Maywood
3
         1500 Maybrook Ave                                  o      Criminal Department
i        Maywood, IL 60153                                         Richard J Daley Center
                                                                   50 W Washington, Rm 1006
     o   District 5 - Bridgeview                                   Chicago, IL 60602
         10220 S 76th Ave                                          Hours: 8:30 am - 4:30 pm
         Bridgeview, IL 60455
                                                            o      County Division
     O   District 6 - Markham                                      Richard J Daley Center
         16501 S Kedzie Pkwy                                       50 W Washington, Rm 1202
         Markham, IL 60428                                         Chicago, IL 60602
     o   Domestic Violence Court                                   Hours: 8:30 am - 4:30 pm
         555 W Harrison                                     o      Probate Division
         Chicago, IL 60607                                         Richard J Daley Center
     O   Juvenile Center Building                                  50 W Washington, Rm 1202
         2245 W Ogden Ave, Rm 13                                   Chicago, IL 60602
         Chicago, IL 60602                                         Hours: 8:30 am - 4:30 pm
     O   Criminal Court Building                            o      Law Division
         2650 S California Ave, Rm 526                             Richard J Daley Center
         Chicago, IL 60608                                         50 W Washington, Rm 801
                                                                   Chicago, IL 60602
     Daley Center Divisions/Departments                            Hours: 8:30 am - 4:30 pm
     O   Civil Division                                     o      Traffic Division
         Richard) Daley Center                                     Richard) Daley Center
         50 W Washington, Rm 601                                   50 W Washington, Lower Level
         Chicago, IL 60602                                         Chicago, IL 60602
         Hours: 8:30 am - 4:30 pm                                  Hours: 8:30 am - 4:30 pm
     ®   Chancery Division
         Richard J Daley Center
         50 W Washington, Rm 802
         Chicago, IL 60602
         Hours: 8:30 am - 4:30 pm


         Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois      cookcountyclerkofcourt.org
                                                     Page 2 of 2
    Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 6 of 16 PageID #:11

                                                                                      FILED
                                                                                      3/13/2020 4:37 PM
                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN
                                                               CIRCUIT CLERK
                     COUNTY DEPARTMENT, CHANCERY DIVISION      COOK COUNTY, IL
                                                                                      2020CH01535
   ARTURO BEDOLLA, individually and               )
   on behalf of similarly situated individuals,   )                                   8865251
                                                  )
            Plaintiff,                            )        No. 2020-CH-01535
                                                  )
                           V.                     )        Hon. Pamela M. Meyerson
                                                  )
   PAYCHEX OF NEW YORK LLC, a                     )        Jury Trial Demanded
   Delaware limited liability company,            )
                                                  )
            Defendant.                            )



            FIRST AMENDED CLASS ACTION COMPLAINT & JURY DEMAND

       Plaintiff Arturo Bedolla (“Plaintiff’), individually and on behalf of other similarly situated

individuals, brings this Class Action Complaint against Defendant Paychex of New York LLC

d^/a Icon Time Systems, Inc. (“Defendant”), for its violations of the Illinois Biometric

Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”), and to obtain redress for persons

injured by its conduct. Plaintiff alleges the following based on personal knowledge as to his own

experiences, and as to all other matters, upon information and belief, including an investigation

conducted by his attorneys.

                                       INTRODUCTION

       1.       BIPA defines a “biometric identifier” as any personal feature that is unique to an

individual, including fingerprints and palm scans. “Biometric information” is any information

based on a biometric identitler, regardless of how it is converted or stored. 740 ILCS § 14/10.

Collectively, biometric identifiers and biometric information are known as “biometrics.”

       2.       Defendant is a leading provider of employee timekeeping solutions, including

timekeeping equipment that relies on biometric information to track workers’ time.
         Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 7 of 16 PageID #:12



             3.       Through the biometric devices it provides to various businesses and employers,

     Defendant captured, stored, and disseminated the biometrics of Plaintiff and other Class members
'i


}    without their informed written consent as required by BIPA.
3
:            4.       BIPA provides, inter alia, that private entities, such as Defendant, may not collect.

r    capture, or otherwise obtain an individual’s biometric identifiers, such as fingerprints and hand
i
3    scans, or any biometric information, including any data regardless of the manner from which it
5
j
c    was converted, or is converted or stored, unless they first;
3
3
J
J                 a. inform that person in writing that his/her biometrics will be collected or stored;

                  b. inform that person in writing of the specific purpose and the length of term for which

                     such biometrics are being collected, stored and used; and

                  c. receive a written release from the person for the collection of their biometrics.

     740 ILCS 14/15(b)(l)-(3).

             5.        BIPA also requires private entities in possession of biometric information to

     develop a publicly available written policy outlining the storage and destruction policies of such

     biometric identifiers, and/or any biometric information derived from such identifiers. 740 ILCS

     14/15(a).

             6.       Finally, private entities are prohibited from disseminating or re-disclosing

     biometric information without informed consent. 740 ILCS 14/15(d).

             7.       Plaintiff brings this action for statutory damages and other remedies as a result of

     Defendant’s conduct in violating his biometric privacy rights under BIPA.

             8.       BIPA’s requirements bestow upon individuals in Illinois a right to privacy in

     biometrics and a right to make an informed decision when electing whether to provide or withhold

     their biometrics.



                                                        2
        Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 8 of 16 PageID #:13



           9.      Defendant’s deprivation of Plaintiff’s statutory rights conferred by BIPA

    constitutes the actual injuries the Illinois Legislature sought to prevent.
I
5           10.    On behalf of himself and the proposed Class defined below. Plaintiff seeks an
4


i
    injunction requiring Defendant to comply with BIPA, as well as an award of statutory damages to

t   the Class members and monetary damages to be determined at trial, together with costs and
4
4
5   reasonable attorneys’ fees.
5
J
c                                                PARTIES
3
J
            11.    Defendant Paychex of New York LLC d/b/a Icon Time Systems, Inc. is a limited

    liability company organized under the laws of the state of Delaware that conducts substantial

    business throughout Illinois, including in Cook County, and is licensed by the Illinois Secretary of

    State to transact business in Cook County, Illinois.

            12.    Plaintiff is a resident of Cook County, Illinois, and a citizen of the state of Illinois.

                                     JURISDICTION AND VENUE

            13.    This Court may assert personal jurisdiction over Defendant pursuant to 735 ILCS

    5/2-209 in accordance with the Illinois Constitution and the Constitution of the United States,

    because Defendant is doing business within this State and because Plaintiffs claims arise out of

    Defendant’s unlawful in-state actions, as Defendant captured, collected, stored, and used

    Plaintiffs biometric identifiers and/or biometric information in this State.

           14.     Venue is proper in Cook Coxmty pursuant to 735 ILCS 5/2-101, because Defendant

    is doing business in Cook County and thus resides there under § 2-102, and because the transaction

    out of which this cause of action arises occurred in Cook Coimty.




                                                      3
         Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 9 of 16 PageID #:14



                                   FACTS SPECIFIC TO PLAINTIFF

0            15.    Defendant is a leading provider of employee timekeeping solutions, including
•)

5    timekeeping equipment that relies on biometric information to track workers’ time by comparing
3
:    real-time biometric scans against stored biometrically derived templates.

t            16.    During his employment throughout the relevant limitations period. Plaintiff was
4
>
5    required to scan his fingerprints, and/or other biometrics, into Defendant’s biometric timekeeping
5
j
c    device each time he needed to “clock-in” and “clock-out” of a shift at his job.
1
J
             17.    Via its biometric technology. Defendant captured, collected, and otherwise

     obtained, and then stored for subsequent processing and comparison, the biometric identifiers

     and/or biometric information of Plaintiff and the Class members.

             18.    Upon each biometric scan. Defendant received and stored, even if temporarily.

     either biometric identifiers, and/or portions or data derived therefrom, in some medium and format.

     in order to allow Defendant’s customers the ability to subsequently access such biometrics and

     data for accurate timekeeping and payroll calculation.

             19.    After capturing and storing Plaintiffs biometrics on its biometric devices.

     Defendant redisclosed the same, in some manner or format, to Plaintiffs employer for timekeeping

     and payroll calculation.

            20.     Prior to obtaining Plaintiffs biometric identifiers, or data derived therefrom, i.e.

     biometric information. Defendant did not inform Plaintiff in writing that his biometrics were being

     collected, stored, used, or disseminated. Defendant did not seek, and Plaintiff never provided, any

     written consent relating to the collection, use, storage, or dissemination of his biometrics.

            21.     Prior to obtaining Plaintiffs biometric identifiers and information, during the

     process of obtaining same, and for an indefinite period following such collection or otherwise



                                                       4
        Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 10 of 16 PageID #:15



    handling, Defendant did not make publicly available any written policy as to a biometric retention

1   schedule and guidelines for permanently destroying the collected biometrics.
I
3
5
            22.     On information and belief, Defendant did not have a BIPA-compliant retention and
4
4

:   destruction policy at the time it first came into possession of Plaintilf s and other class members’

    biometric identifiers and information, and for some time thereafter such initial collection.
3
5           23.     Additionally, Defendant did not obtain consent from Plaintiff for any dissemination
5
J
c   or redisclosure of his biometrics.
3
1
            24.     By failing to comply with BIPA, Defendant has violated Plaintiff s substantive state

    rights to biometric privacy.

                                         CLASS ALLEGATIONS

            25.      Plaintiff brings this action on behalf of himself and similarly situated individuals

    pursuant to 735 ILCS § 5/2-801. Plaintiff seeks to represent a Class defined as follows:

                    Class: All individuals whose biometrics were captured, collected, stored, used,
                    transmitted, disseminated, or otherwise obtained by or on behalf of Defendant or
                    its technology or equipment within the state of Illinois any time within the
                    applicable limitations period.

            26.     Excluded from the Class are any members of the judiciary assigned to preside over

    this matter; any officer or director of Defendant; and any immediate family member of such

    officers or directors.

            27.     Upon information and belief, there are at least himdreds of members of the Class,

    making the members of the Class so numerous that joinder of all members is impracticable.

    Although the exact number of members of the Class is currently unknown to Plaintiff, the members

    can be easily identified through Defendant’s records.

            28.     Plaintiffs claims are typical of the claims of the members of the Class he seeks to

    represent, because the factual and legal bases of Defendant’s liability to Plaintiff and the other


                                                      5
         Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 11 of 16 PageID #:16



     members are the same, and because Defendant’s conduct has resulted in similar injuries to Plaintiff

     and to the Class. As alleged herein. Plaintiff and the Class have all suffered damages as a result of

3    Defendant’s BIPA violations.
i
:           29.     There are many questions of law and fact common to the claims of Plaintiff and the
 >
t
>4
     Class, and those questions predominate over any questions that may affect individual members.

5    Common questions for the Class include, but are not limited to, the following:
5
J
c                   a.    Whether Defendant’s conduct is subject to BIPA;
3
3
J
i                   b.    When Defendant made available to the public a written policy that establishes

                          a retention schedule and guidelines for destroying biometrics;

                    c.    Whether Defendant obtained a written release from the Class before

                          capturing, collecting, or otherwise obtaining their biometrics;

                    d.    Whether and when Defendant provided a written disclosure that explains the

                          specific purposes, and the length of time, for which biometrics were being

                          collected, stored and used before taking such biometrics;

                    e.    Whether Defendant’s conduct violates BIPA; and

                    f     Whether Plaintiff and the Class are entitled to damages and injunctive relief

            30.     Absent a class action, most members of the Class would find the cost of litigating

     their claims to be prohibitively expensive and would thus have no effective remedy. The class

     treatment of common questions of law and fact is superior to multiple individual actions or

     piecemeal litigation in that it conserves the resources of the courts and the litigants and promotes

     consistency and efficiency of adjudication.

            31.     Plaintiff will fairly and adequately represent and protect the interests of the other

     members of the Class he seeks to represent. Plaintiff has retained coimsel with substantial



                                                      6
         Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 12 of 16 PageID #:17



     experience in prosecuting complex litigation and class actions. Plaintiff and his coimsel are

'>   committed to vigorously prosecuting this action on behalf of the other members of the Class and
•>

5    have the financial resources to do so. Neither Plaintiff nor his counsel has any interest adverse to
33
:    those of the other members of the Class.
3
            32.     Defendant has acted and failed to act on grounds generally applicable to the
3
4

5    Plaintiff and the other members of the Class, requiring the Court’s imposition of uniform relief to
5
j
c    ensure compatible standards of conduct toward the members of the Class and making injimctive
3
2
J
i    or corresponding declaratory relief appropriate for the Class as a whole.

                                                COUNTI
          Violation of the Illinois Biometric Information Privacy Act, 740 ILCS 14/1, etseq.,
                                   (On behalf of Plaintiff and the Class)

            33.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

            34.     Defendant is a private entity under BIPA.

            35.     BIPA requires private entities, such as Defendant, to obtain informed written

     consent from individuals before acquiring their biometric information. Specifically, BIPA makes

     it unlawful to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or

     customer’s biometric identifiers or biometric information unless [the entity] first: (1) informs the

     subject ... in writing that a biometric identifier or biometric information is being collected or

     stored; (2) informs the subject ... in writing of the specific purpose and length of for which a

     biometric identifier or biometric information is being captured, collected, stored, and used; and (3)

     receives a written release executed by the subject of the biometric identifier or biometric

     information ....” 740 ILCS 14/15(b).

            36.     Illinois’ BIPA also requires that private entities in possession of biometric

     identifiers and/or biometric information establish and maintain a publicly available retention



                                                       7
         Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 13 of 16 PageID #:18



     policy. Entities that possess biometric identifiers or information must (i) make publicly available

     a written policy establishing a retention schedule and guidelines for permanent deletion of
?
i
)    biometric information (entities may not retain biometric information longer than three years after
^i

>    the last interaction with the individual); and (ii) adhere to the publicly posted retention and deletion

I-   schedule. 740ILCS 14/15(a).
3
4
5            37.     Plaintiff and the other Class members have had their “biometric identifiers,” or
5

c    portions and/or information derived therefi’om, i.e. biometric information, collected, captured.
3
3
J
     received or otherwise obtained by Defendant. Defendant obtained such biometrics using its

     biometric timekeeping devices located at Plaintiffs and the Class members’ respective places of

     employment.

             38.     On each instance Plaintiff and the other Class members scanned their respective

     biometrics into Defendant’s biometric devices. Defendant captured, collected, stored, and/or

     otherwise obtained Plaintiffs and the other Class members’ biometric identifiers or biometric

     information without valid consent and without complying with BIPA.

            39.     In order to provide accurate and precise employee management services for

     Plaintiffs employer. Defendant obtained data and information that would not exist absent

     Defendant’s capture, collection and storage of Plaintiff s biometric identifiers, and/or portions of

     information derived therefi’om. This information allowed Defendant, inter alia, to provide its

     customers the ability to discern the identity and hours of work of a given worker, such as Plaintiff

            40.      In order to provide employee management services for Plaintiffs employer.

     Defendant necessarily, in some format or medium, stored biometric identifiers and/or biometric

     information on its devices and then disclosed the same so that Plaintiffs employer could access

     and use the same.



                                                        8
        Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 14 of 16 PageID #:19



            41.    Defendant’s practice with respect to capturing, collecting, storing, and using

     biometrics fails to comply with applicable BIPA requirements:
'i



5                  a.    Defendant failed to inform Plaintiff and the members of the Class in writing
4
5

                         that their biometrics were being collected and stored, prior to such collection

r                        or storage, as required by 740ILCS 14/15(b)(l);
4


5                  b.    Defendant failed to inform Plaintiff and Class in writing of the specific
5
J
c                       purpose for which their biometrics were being captured, collected, stored, and
3
3
J
i                        used, as required by 740 ILCS 14/15(b)(2);

                   c.   Defendant failed to inform Plaintiff and the Class in writing the specific

                         length of term their biometrics were being captured, collected, stored, and

                        used, as required by 740 ILCS 14/15(b)(2);

                   d.   Defendant failed to obtain a written release, as required by 740 ILCS

                         14/15(b)(3);

                   e.   Defendant failed to maintain a publicly available retention schedule detailing

                        the length of time for which the biometrics are stored and/or guidelines for

                        permanently destroying the biometrics they store, as required by 740 ILCS

                         14/15(a) at all times it was in possession of Plaintiff and the class members’

                        biometrics; and

                   f    Prior to disclosing or re-disclosing Plaintiffs biometric identifiers and/or

                        information for employee management purposes. Defendant failed to obtain

                        informed consent, as required by 740 ILCS 14/15(d)(1).




                                                     9
         Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 15 of 16 PageID #:20



            42.      By capturing, storing, using, and disseminating Plaintiffs and the Class’ biometrics

■i
     as described herein. Defendant denied Plaintiff and the Class their right to statutorily required
2
)    information and violated their respective rights to biometric privacy, as set forth in BIPA.
4

             43.     BIPA provides for statutory damages of $5,000 for each willful ahd/or reckless

     violation and damages of $1,000 for each negligent violation of BIPA. 740ILCS I4/20(l)-(2).
>4
4
5            44.     Defendant’s violations of BIPA, as set forth herein, were knowing and willful, or
5
J
c    were at least in reckless disregard of the statutory requirements. Alternatively, Defendant
3
J
i    negligently failed to comply with BIPA.

             45.     With respect to Coimt I, Plaintiff, on behalf of himself and the proposed Class,

     prays for the relief set forth below.

                                             PRAYER FOR RELIEF

             WHEREFORE, Plaintiff, on behalf of himself and the proposed Class, respectfully

     requests that this Court enter an Order:

                     a.    Certifying the Class as defined above, appointing Plaintiff as class

                           representative and the undersigned as class counsel;

                     b.    Declaring that Defendant’s actions, as set forth herein, violate BIPA;

                     c.    Awarding injunctive and equitable relief as necessary to protect the interests

                           of Plaintiff and the Class by requiring Defendant to comply with BIPA

                           requirements for the capture, collection, storage, use, and dissemination of

                           biometric identifiers and biometric information;

                     d.    Awarding statutory damages of $5,000 for each willful and/or reckless

                           violation of BIPA, pursuant to 740 ILCS 14/20(2);




                                                      10
        Case: 1:20-cv-02526 Document #: 1-1 Filed: 04/24/20 Page 16 of 16 PageID #:21



                   e.    Awarding statutory damages of $1,000 for each negligent violation of BIPA,

1                        pursuant to 740ILCS 14/20(1);
2
5                  f     Awarding monetary damages and equitable relief for Defendant’s negligence
4



:                        in an amount to be determined at trial;

t
                   g-    Awarding reasonable attorneys’ fees, costs, and other litigation expenses
5
4
4
>                        pursuant to 740 ILCS 14/20(3);
5
J
c                  h.    Awarding pre- and post-judgment interest, as allowable by law; and
3
3
1                  1.    Awarding such further and other relief as the Court deems just and equitable.

                                             JURY DEMAND

           Plaintiff requests trial by jury of all claims that can be so tried.

    Dated: March 13, 2020                          Respectfully submitted.

                                                   ARTURO BEDOLLA, individually and on behalf
                                                   of similarly situated individuals

                                           By:     /s/ Timothy P. Kingsbury
                                                   One ofPlaintiff’s Attorneys

    Timothy P. Kingsbxuy
    Andrew T. Heldut
    MCGUIRE LAW, P.C.
    55 W. Wacker Drive, 9th FI.
    Chicago, IL 60601
    Tel: (312) 893-7002
    tkingsbury@mcgp.com
    aheldut@mcgpc.com

    Attorneys for Plaintiff'and the Putative Class




                                                      11
